JENKINS, Circuit Judge
(dissenting). I am unable to concur in the judgment of the court, and for the following reasons:
1. The plaintiff in error at the time of his injury was a man of mature years and of ordinary intelligence. He had been in the service of the defendant in error in and about its works for a period of two years. He had been employed in the room where he met his injury for two months prior thereto. He knew generally the character of the machines used, although not employed in their operation. He was temporarily called from his usual work into that room to feed one of the hoppers. The revolving worm or -knives in which his hand and arm were caught were, to his knowledge, situated one foot below the top of the hopper. Under such circumstances, there was no duty devolving upon the master to inform the servant of the dangers incident to the service. Reed v. Stockmeyer, 34 U. S. App. 727, 20 C. C. A. 381, and 74 Fed. 186; Logging Co. v. Schneider, 34 U. S. App. 743, 20 C. C. A. 390, and 74 Fed. 195; Cole v. Railway Co., 71 Wis. 114, 37 N. W. 84; Bailey, Mast. Liab. 220, and cases cited. I have no contention with the doctrine that the master is bound to disclose a hidden danger known to the master, and which he knows is unknown by the servant, but I cannot understand that that rule should apply here. The servant knew that it was dangerous under any circumstances to put his hand into the hopper while the worm was revolving. The supposed hidden danger was the formation of an arched crust of meat, with a space between it and the revolving-knives, — formed probably by the pressure of the meat upon the converging sides of the hopper, not allowing all of the meat to be served to the revolving knives. This probably rendered it a little more dangerous to press down or stir up the meat in the hopper with the hand, but it was dangerous at any time to use the hand in pressing down or stirring up the meat. I do not understand that it is the duty of the master to warn the servant how he may do a manifestly dangerous thing with the least hazard to himself.
2. The plaintiff in error, in my judgment, was manifestly guilty of negligence contributing to his injury. He knew it was dangerous to put his hand within the hopper while the worm was revolving. It was manifestly dangerous to press down the meat with the hand during the revolutions of the worm. He should have used some implement for that purpose, and the shovel' with which he supplied the meat to the hopper was a fit instrumentality. It was mere reckless*703ness to stir up or press down the meat in the hopper in close proximity to the revolving knives.
3. The case rests upon uncontroverted testimony. The circumstances and manner of the accident are detailed by the plaintiff in error. The facts are fully disclosed, and there are no inferences to be drawn. Under such circumstances, the question of liability of the master is one of law, to be determined by the court, and is beyond the province of a jury to decide. It is for them to determine dispute of fact, not the liability which the law imposes upon ascertained fact. Upon the record here, the defendant in error either did or did not owe the plaintiff in error the duty of warning. If it owed that duty, it is liable, unless the plaintiff’s negligence contributed to the injury. If it did not owe that duty, it is not liable. That question of liability, I think, is one which the court should determine.